Name: Decision No 1/84 of the EEC-Portugal Joint Committee of 4 May 1984 amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation to take account of the accession of the Hellenic Republic to the Community
 Type: Decision
 Subject Matter: Europe;  international trade
 Date Published: 1984-06-06

 Avis juridique important|21984D0606(01)Decision No 1/84 of the EEC-Portugal Joint Committee of 4 May 1984 amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation to take account of the accession of the Hellenic Republic to the Community Official Journal L 150 , 06/06/1984 P. 0002DECISION No 1/84 OF THE EEC-PORTUGAL JOINT COMMITTEE of 4 May 1984 amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation to take account of the accession of the Hellenic Republic to the CommunityTHE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Portuguese Republic signed in Brussels on 22 July 1972, and in particular Article 28 of Protocol 3 annexed thereto, Having regard to the Protocol which was annexed to the aforesaid Agreement following the accession of the Hellenic Republic to the Community, and in particular Article 16 thereof, Having regard to the Agreement between the Member States of the European Coal and Steel Community and the European Coal and Steel Community on the one hand, and the Portuguese Republic, on the other, signed in Brussels, on 22 July 1972, and in particular Article 8 thereof, Having regard to the Additional Protocol which was annexed to this latter Agreement following the accession of the Hellenic Republic to the Community, and in particular Article 9 thereof, Whereas Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation needs amending consequent upon the accession of the Hellenic Republic to the European Communities in respect of both technical amendments and transitional arrangements to implement correctly the trade regime contained in the Protocols consequent upon the accession of the Hellenic Republic to the Community; Whereas the measures for which provision is made in the Additional Protocols have been brought into force by both Parties, as regards the Community with effect from 21 August 1981, and as regards Portugal on 1 January 1982; whereas, for the effective application of the said measures, the appropriate amendments should be made to the rules of origin before the entry into force of the abovementioned Additional Protocols; Whereas the transitional arrangements should ensure the correct implementation of this trade regime between the Community as constitued before the accession of Greece (hereinafter referred to as the 'Community of Nine') and the Hellenic Republic, on the one hand, and the Portuguese Republic, on the other, HAS DECIDED AS FOLLOWS: Article 1 1. Article 9 (5) is hereby amended by the insertion of 'AAÃ AEÃ Ã AAÃ  AAÃ  Ã ÃÃ  Ã Ã Ã AAÃ ÃÃ ' after 'UDSTEDT EFTERFOELGENDE'. 2. Article 9 (6) is hereby amended by the insertion of 'Ã Ã Ã Ã Ã Ã Ã Ã Ã ' after 'DUPLICATE'. 3. Article 13 (5) is hereby amended by the insertion of 'Ã ¡Ã °Ã «Ã ¯Ã µÃ ³Ã ´aaÃ µÃ ¬Ã Ã ­Ã § aeÃ ©Ã ¡aeÃ ©Ã ªÃ ¡aessÃ ¡' after 'Vereenvoudigde procedure'. 4. Article 24 (2) is hereby amended by the insertion of a new indent 'Greece' after the indent 'Ireland'. 5. Article 25 (1) (b) (1) and (c), 'as originally constitued or from Ireland' is hereby replaced by 'as originally constituted or from Ireland or Greece'. 6. Article 25 (2) is hereby amended by the insertion of 'AAÃ Ã Ã Ã Ã Ã Ã  Ã Ã Ã Ã Ã Ã  25.1' after 'ART. 25.1 OPFYLDT'. Article 2 1. The following subparagraph is hereby added to Article 23 (1): 'However, by way of exception from this last provision concerning 'originating products', drawback of customs duty or benefit from an exemption from customs duty of whatever kind shall not be afforded to any originating products covered by the ECSC-Portugal Agreement coming from Greece, whether these products are used in the manufacturing of products in the Community of Nine or in Portugal, for which a movement certificate EUR.1 is issued or a form EUR.2 completed in the Community of Nine or in Portugal, or the products are re-exported in the same state from these territories with a movement certificate EUR.1 issued or a form EUR.2 completed in the Community of Nine or in Portugal.' 2. The following paragraph 5 is hereby added to Article 25: '5. Where by virtue of Article 3 of the Additional Protocol to the ECSC-Portugal Agreement, a different tariff treatment is reserved for imports into Portugal from Greece or the Community of Nine the special treatment reserved for Greece shall apply to all products originating in the Community accompanied by a movement certificate EUR.1 issued or a form EUR.2 completed in Greece.' 3. The following subparagraph is hereby added after the first subparagraph of Explanatory Note 8 to Annex I: 'For the purposes of Article 23 (1) the expression used in the second subparagraph 'exemption of customs duty of whatever kind' shall also mean, in the case of goods re-exported in the same state, the application of the regimes applicable to free ports, customs warehouses or transit through Portugal or the Community en route for another destination and any other regime where customs duty is only charged if the goods are retained for home use.' Article 3 This Decision shall enter into force on 1 June 1984. Article 2 shall apply until 31 December 1985. Done at Brussels, 4 May 1984. For the Joint Committee The Chairman Luiz GÃ ³is FIGUEIRA